Title: John Adams to Winslow Warren, 3 Dec. 1785
From: Adams, John
To: Warren, Winslow


          
            
              Dear Sir
            
            

              Grosvenor Square

               Decemr 3d 1785—
            
          

          I had the pleasure of Letters from your Parents with the inclosed
            for you—they were in good Health, as were our other friends in General. I have written
            to the secretary of Foreign Affairs Mr Jay, recommending you
            to be Consul at Lisbon, in case Congress should appoint one which they will do no doubt,
            if a Treaty of Commerce should be made.—there is I think a good prospect of this—but it
            may be longer in bringing to a Conclusion than you may wish—
          your young Friend my son is arrived, and in good Health pursueing
            his studies at Haverhill.
          with much Esteem I am yrs &c
            &c—
          
            
              
            
          
        